Oldham J., delivered the opinion of the court. The writ of error in this case commanded the clerk of the Benton circuit court to certify up to this court a true and perfect transcript of the case of Wight vs. Jackson. The clerk has certified up the proceedings had in a case wherein the judgment was rendered .in favor of Wight vs. Jackson and James P. Spring his security.- The record does not correspond with the writ of error issued, and the court cannot therefore take jurisdiction thereof.The writ of error' is therefore dismissed